NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 1, 2021 *
                               Decided November 2, 2021

                                          Before

                        DIANE S. SYKES, Chief Judge

                        FRANK H. EASTERBROOK, Circuit Judge

                        DIANE P. WOOD, Circuit Judge

No. 20-3232

BENIGNO LOPEZ,                                   Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Southern District of
                                                 Illinois.

       v.                                        No. 3:19-CV-00378-MAB

KEVIN KINK, et al.,                              Mark A. Beatty,
     Defendants-Appellees.                       Magistrate Judge.

                                        ORDER

        Benigno Lopez, an Illinois prisoner, appeals the dismissal of his civil-rights suit
for failure to exhaust administrative remedies. Lopez concedes that he did not exhaust.
He argues that, nonetheless, because he speaks Spanish, the prison’s failure to furnish
him with Spanish-language materials rendered the grievance process unavailable to

       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3232                                                                        Page 2

him and therefore excuses non-exhaustion. Because the district court did not clearly err
in finding that Lopez’s language skills were not a barrier to exhausting, we affirm.

       Lopez sued a nurse whom he accuses of failing to respond to his requests for
medical treatment, as well as three others who he says should have helped him when
they processed his grievances about his asserted lack of care. The defendants moved for
summary judgment, contending that Lopez did not exhaust administrative remedies as
required by 42 U.S.C. § 1997e(a). Prison records established that before filing suit Lopez
submitted two grievances. Neither one named whom Lopez was complaining about, as
required by Illinois’s administrative code. See 20 ILL. ADMIN. CODE § 504.810(c). One
asked generally for “good medical treatment” for his injuries; the other complained that
unspecified medical staff were ignoring his requests for admission to a hospital. (Lopez
filed and exhausted a third grievance while this suit was pending, but that grievance
did not help him because it targeted different medical staff and because a prisoner must
exhaust his administrative remedies before initiating suit. See Chambers v. Sood, 956 F.3d
979, 981 (7th Cir. 2020).) Lopez responded that administrative remedies were
unavailable to him because, he asserted, he did not speak English and officials did not
provide him with Spanish-language guidance on the prison’s grievance process.

        After a hearing under Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008), a magistrate
judge (presiding by consent) granted the defendant’s motion for summary judgment.
The judge devoted “a significant portion” of the hearing to “better understanding
Plaintiff’s English-language skills,” and he found that Lopez’s claim that language
barriers stopped him from understanding the grievance process was not credible. The
judge pointed to prison records stating that Lopez attended an orientation when he
arrived at the prison, during which officials handed out manuals in Spanish to
“offenders with poor English skills.” Moreover, the judge continued, the record showed
that Lopez’s “understanding of English is more advanced than he asserts.” The judge
noted that Lopez corrected his interpreter at one point during the Pavey hearing, he
owned an English-to-Spanish dictionary, and he often used English in prison—when
speaking to officers, writing his grievances, and completing documents for court.
Further, his prison records showed that Lopez asked staff in English for help with other
issues (e.g., requesting a transfer or getting a prison job); yet those records did not
reflect that he ever asked for help with the grievance process or for a copy of the
Spanish-language manual. Finally, after reviewing three years of records of Lopez’s
meetings with his counselor and others, the judge found no evidence that Lopez
struggled to communicate with them in English.
No. 20-3232                                                                         Page 3

      On appeal, Lopez does not contest that he failed to exhaust his administrative
remedies; he contends only that the judge should have found that language difficulties
rendered the grievance process unavailable to him. He further insists that, contrary to
Rule 56 of the Federal Rules of Civil Procedure, the judge improperly resolved factual
disputes regarding whether he received the Spanish-language manual or understood
the English-language grievance process.

       The judge did not run afoul of Rule 56. Although a judge cannot normally decide
factual issues when ruling on a motion for summary judgment, a different standard
applies when a defendant argues that a prisoner failed to exhaust his claims under
§ 1997e(a). In deciding such a motion after an evidentiary hearing, the judge may
determine credibility, resolve disputes, and find facts. Pavey v. Conley, 663 F.3d 899, 904
(7th Cir. 2011). And we will uphold the judge’s findings of fact unless clearly erroneous.
Wilborn v. Ealey, 881 F.3d 998, 1004 (7th Cir. 2018).

        For two reasons, the magistrate judge did not clearly err when he found that
Lopez’s English skills were not a barrier to exhausting his administrative remedies.
First, the record contains adequate evidence to support an inference that Lopez received
a Spanish-language manual explaining the grievance process: His records show that he
attended an orientation when he arrived at the prison and that officials there handed
out manuals in Spanish to “offenders with poor English skills.”

       Second, even if Lopez did not receive the Spanish-language manual, the record
contains sufficient evidence that Lopez’s proficiency with English allowed him to
understand the grievance process: His prison file does not reflect any English-language
barriers; he communicated in English with prison staff, in his court filings, and in his
grievances; and he corrected his interpreter during the hearing. Beyond this, the judge
gave adequate reasons for finding not credible Lopez’s testimony. For example, the
judge noted that Lopez gave conflicting accounts about who helped him write in
English. Likewise, Lopez denied signing a receipt for a manual during orientation
despite the physical evidence of the signed receipt. Lopez quibbles with how the judge
interpreted the evidence, but even if a different factfinder may have weighed the record
differently, the record contains ample evidence to survive clear-error review.
See Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 574 (1985). Because the judge
permissibly found that Lopez’s language skills did not stop him from complying with
the required exhaustion process, the judge properly entered summary judgment.

       We have considered Lopez’s additional arguments, but none has merit.
No. 20-3232      Page 4

              AFFIRMED